IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEROME B. REED,                         §
                                        §   No. 314, 2022
       Defendant Below,                 §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   Cr. ID No. 0101023931 (S)
STATE OF DELAWARE,                      §
                                        §
      Appellee.                         §

                           Submitted: October 31, 2022
                           Decided: December 2, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                      ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated August 15, 2022,

summarily dismissing the appellant’s successive motion for postconviction relief

(the “Eleventh Motion”).      The Eleventh Motion was expressly grounded on

relitigating the Superior Court’s 2019 denial of the appellant’s tenth motion for

postconviction relief. The Superior Court did not err by concluding that the Eleventh

Motion was procedurally barred and that the appellant had failed to overcome the

procedural hurdles established by Superior Court Criminal Rule 61.
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ James T. Vaughn, Jr.
                                 Justice




                                   2